DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 July 2020 has been entered.
 
Response to Amendment
The amendments filed 17 July 2020 have been entered.  Claims 1-6 and 9 are currently amended.  Claims 1-10 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed elements from claim 1 must be shown or the feature(s) canceled from the claim(s):  an opening of the air conduit with a first diameter; an opening in the structure defined by the first diameter; the inlet tube defined by a second diameter smaller than the first diameter.  Furthermore, the following claimed elements from claim 5 must be shown or the feature(s) canceled from the claim(s):  an opening of the hood structure defined by a first diameter; the inlet tube defined by a second diameter smaller than the first diameter.  Finally, the following claimed elements from claim 7 must be shown or the feature(s) canceled from the claim(s):  a deflecting structure which is separate from the previously introduced baffles. 
The Examiner reminds the Applicant that all elements must be shown and labeled in the figures, with corresponding descriptions in the Specification. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112, first
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As there are no discussions in the Specification as to the relative sizes of these elements, and the Figures are unclear as to the supposed relationship, the Applicant does not appear to have had possession of the claimed invention at the time the application was filed. 
Similarly, there does not appear to be support for the limitation “the inlet tube defined by a second diameter smaller than the first diameter”.  The Examiner notes that there is some support in Fig. 3-5 for the Applicant to claim that “the inlet tube defined by a second diameter smaller than…” a diameter as defined by certain other elements (e.g., outer shroud 38).  However, again, there are no discussions in the Specification as to the relative sizes of the elements claimed, and the Figures are unclear as to the 

Claim Rejections - 35 USC § 112, second
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the use of the phrase “the structure comprises an opening defined by the first diameter, the opening corresponding to a sharp turn through which suctioned air flows through the circuitous path”, because it is not clear a) where in the structure the claimed “an opening” is located; b) how the opening is “defined by the first diameter”; c) how the opening corresponds to a sharp turn; and d) how the phrase “a sharp turn through which suctioned air flows through the circuitous path” is to be interpreted. 
Based on a reading of the Specification, the Examiner understands the phrase in question to be referring to the “opening” between outer shroud 38 and rounded edge 84 
Claim 1 is further rendered indefinite by the use of the phrase “the inlet tube defined by a second diameter smaller than the first diameter corresponding to a second sharp turn through which suctioned air flows through the circuitous path”, because it is not clear a) which element of those listed is “corresponding to a second sharp turn”; b) how the phrase “a second sharp turn through which suctioned air flows through the circuitous path” is to be interpreted. 
For the purposes of this examination, it is assumed that the Applicant intended the phrase in question to mean:  “the inlet tube defined by a second diameter smaller than the first diameter[, the inlet tube] corresponding to a second sharp turn through which suctioned air flows [along] the circuitous path”. 
Claim 2 is rejected for the use of the phrase “the first sharp turn”, when “a first turn” is not previously introduced.  For the purposes of this examination, it is assumed that the Applicant intended for claim 1 to introduce “a [first] sharp turn…” rather than merely “a sharp turn”.  
Claim 3 is rejected for the inclusion of the phrase “the baffles”, when it depends from claim 1, which requires “one or more baffles”.  It is unclear if claim 3 is intending to positively claim “multiple baffles”, or if claim 3 is intended to be read as “the baffle or baffles”.  
Claim 5 is rendered indefinite by the inclusion of the limitation “a plurality of hoods configured to be coupled to an air conduit… airborne components from the metal 
Claim 5 is further rendered indefinite by the use of the phrase “each hood comprising a structure comprises an opening defined by a first diameter”.  While it is possible that this is a mere typographical error, it is one which renders the meaning of the claim unclear.  For the purposes of this examination, it is assumed that the Applicant has intended for the claim to be read as follows:  “each hood comprising a structure[, wherein the structure] comprises an opening defined by a first diameter”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Sas et al. (WO 2008090080, copy and machine translation provided) and Dudash et al. (U.S. Patent No. 7503951).
Regarding claim 1, Van Niekerk (Fig. 10) teaches an evacuation system (separation apparatus 300) comprising: 
an air handling system (separation apparatus 300) for drawing components comprising air, fumes, smoke, or particulate, or a combination thereof (see arrows drawing air into duct 348), from a metal working applications; 
an air conduit (duct 348) coupled to the air handling system for conveying the components (including air, fumes, or smoke) from the metal working applications towards the air handling system (see arrows showing airflow in Fig. 10), wherein the air conduit comprises an opening with a diameter (central circular air outlet 308, see Fig. 10); and 
a hood (hood 344) coupled to the air conduit (see Fig. 10) and configured to be positioned at the metal working application, the hood comprising: 
a structure defining a circuitous path for particulate (see arrows showing airflow in Fig. 10) that, in operation, allows the airborne components (including air, fumes, or smoke) to pass through the hood to the air conduit (see arrows showing airflow in Fig. 10) and causes the particulate to cool (due to the path, as per the Applicant’s admission in Arguments submitted 29 October 2018, see page 4, “the structure of the hood defines the circuitous path for particulate, and the structural features of the circuitous path allow the airborne components to pass through the hood to the air conduit but cause the particulate to cool”), wherein the structure comprises an opening defined by a first diameter (outer wall 312 typically has a diameter "D.sub.2"), the opening corresponding to a [first] sharp turn through which suctioned air flows [along] the circuitous path (see sharp turn in airflow at circumferentially extending air inlet 318 provided between the upper end of the outer wall 312 and the flange 306); and 
an inlet tube extending into the structure (cylindrical component 314), the inlet tube defined by a second diameter smaller than the first diameter (inner wall 314 typically has a diameter "D.sub.1", relative sizes can clearly be seen in Fig. 10) corresponding to a second sharp turn through which suctioned air flows [along] the circuitous path (see sharp turn in airflow at bottom of cylindrical component 314), 
[the structure] comprising one or more baffles arranged within an interior of [the structure], each baffle having a plurality of apertures through which the suctioned air from the metalworking applications is drawn prior to being conveyed through the air conduit (Col. 11 ll. 25-28, “annular apertured support 328, eg a piece of mesh or the like, while a further annular apertured support 330 is located on top of the bed 324 to hold the curled separating media 70 in position”). 
Van Niekerk does not positively state that the fume system is positioned at a metal working application. 
However, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the hood at a metal working application does not differentiate the claimed apparatus from a prior art apparatus, as the prior art apparatus teaches all of the structural limitations of the claim.  

However, Sas (Fig. 1-3) teaches an evacuation system (see Fig. 1-3) comprising an air conduit with an opening (see Fig. 3, opening of conduit C) defined by a first diameter (see Fig. 3), wherein the first diameter is the first diameter of an opening of the structure (opening at the bottom of conduit C is of the same diameter as that at the top of conduit C), further comprising an inlet tube extending into the structure (central body 2), the inlet tube defined by a second diameter smaller than the first diameter (see Fig. 3). 
Van Niekerk discloses the arrangement as claimed other than the relative dimensions of the opening of the air conduit and an opening of the structure.  Van Niekerk appears to disclose that the dimensions in question are of a similar magnitude, but are not the same (see Col. 11 ll. 3-5, “inner wall 314 typically has a diameter "D.sub.1", of about 300 mm and the outer wall 312 typically has a diameter "D.sub.2" of about 500 mm”).  However, the Applicant has not disclosed that having the diameter(s) of the opening of the air conduit and the opening of the structure be equal to each other solves any stated problem or is for any particular purpose.  Moreover, it appears that the different sizes of the opening of the air conduit and the opening of the structure would perform equally well with the same elements, sized to the same diameter.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the two elements be sized to the same diameter, because the relative sizes do not appear to provide any unexpected results. 

Van Niekerk is silent regarding the one or more baffles being arranged within an interior of the inlet tube. 
However, Dudash (Fig. 3-4, 7-9) teaches an evacuation system (Abstract, “fume collection chamber includes a fume chamber housing, a door attached to the housing, a filter support connected to the housing, a hood connected to the housing and a connector attached to the housing and/or the hood”), comprising an inlet tube (hood 62) comprising one or more baffles arranged within an interior of the inlet tube (screen 92), each baffle having a plurality of apertures through which the suctioned air from the metalworking applications is drawn prior to being conveyed through the air conduit (a screen, by definition, has a plurality of apertures; Abstract, “system for measuring fume generation rates and total fume emissions of welding and allied processes includes a fume collection chamber and an automated welding assembly”). 
It would have been obvious to one skilled in the art at the time of the invention to ensure the one or more baffles are arranged within an interior of the inlet tube by combining prior art elements according to known methods to yield predictable results as taught by Dudash into the teachings of Van Niekerk because it does no more than yield 

Regarding claim 2, Van Niekerk in view of Sas and Dudash teaches the system of claim 1, wherein the structure defining the circuitous path comprises an outer shroud (Van Niekerk:  hood 344), an inner deflector (Van Niekerk:  outer wall 312) disposed in the outer shroud (Van Niekerk:  see Fig. 10) and defining the first sharp turn for fumes drawn between the outer shroud and the inner deflector (Van Niekerk:  see Fig. 10), and wherein the inlet tube (Van Niekerk:  cylindrical component 314) is disposed in the inner deflector (Van Niekerk:  see Fig. 10) and defines within the inner deflector the second sharp turn for the components (Van Niekerk:  see Fig. 10).

Regarding claim 3, Van Niekerk in view of Sas and Dudash teaches the system of claim 2, wherein the baffles are disposed in the inlet tube that allows passage of the airborne components but that interferes with passage of the particulate matter (Van Niekerk:  Abstract, “gas or vapor stream contaminated with an undesired substance or contaminant downwardly through a bed of curled separating media. The undesired substance or contaminant is allowed to separate from the gas or vapor as it passes through the bed. Purified gas or vapor is withdrawn from the bed”; Dudash:  it is the nature of a screen 92 to separate large physical elements from smaller, gaseous/airborne components).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Sas et al. (WO 2008090080, copy and machine translation provided) and Dudash et al. (U.S. Patent No. 7503951) as applied to claim 3 above, and further in view of Wonsetler (U.S. Patent No. 5511764).
Regarding claim 4, Van Niekerk in view of Sas and Dudash teaches the system of claim 3. 
Van Niekerk in view of Sas and Dudash are silent regarding each baffle having a plate-like structure. 
However, Wonsetler (Fig. 1-3) teaches an evacuation system (Title, “Self-exhausting welding station”), wherein each baffle has a plate-like structure (horizontal panel 104).
It would have been obvious to one skilled in the art at the time of the invention to ensure that each baffle has a plate-like structure by simple substitution of one known element for another to obtain predictable results as taught by Wonsetler into the teachings of Van Niekerk in view of Sas and Dudash because it does no more than yield predictable results of ensure that the baffle is capable of withstanding any force applied by the combination of the exiting air and any particulate striking its surface, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Sas et al. (WO 2008090080, copy and machine translation provided) and Dudash et al. (U.S. Patent No. 7503951) as applied to claim 1 above, and further in view of Chang (U.S. Patent No. 6569008).
Regarding claim 9, Van Niekerk in view of Sas and Dudash teaches the system of claim 1. 
Van Niekerk in view of Sas and Dudash are silent regarding a first baffle comprising a plurality of apertures of a first size and a second baffle comprising a plurality of apertures of a second size different from the first size.
However, Chang (Fig. 6-7) teaches a system (Title, “Network for an oil-smoke exhausting device”), wherein a first baffle comprises a plurality of apertures of a first size and a second baffle comprises a plurality of apertures of a second size different from the first size (see Fig. 6, wherein one baffle is the rack 45 and the other is the net 1, and wherein the openings/apertures of the rack 45 and the net 1 are clearly of differing sizes).
It would have been obvious to one skilled in the art at the time of the invention to include the respective baffles with apertures of different sizes by combining prior art elements according to known methods to yield predictable results as taught by Chang into the teachings of Van Niekerk in view of Sas and Dudash because it does no more than yield predictable results of providing a means to filter out progressively finer particles, as encouraged by Wonsetler, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Sas et al. (WO 2008090080, copy and machine translation provided) and Dudash et al. (U.S. Patent No. 7503951) as applied to claim 1 above, and further in view of Sommer (U.S. Patent No. 4078477).
Regarding claim 10, Van Niekerk in view of Sas and Dudash teaches the system of claim 1. 
Van Niekerk in view of Sas and Dudash are silent regarding the plurality of apertures on a respective baffle are of a different alignment from the plurality of apertures on another baffle.
However, Sommer (Fig. 1) teaches a protective screen for an air intake system (Col. 1 lines 7-8, “present invention relates to a new and improved construction of protective grating or screen”), wherein the plurality of apertures on a respective baffle are of a different alignment from the plurality of apertures on another baffle (Col. 3 lines 14-23, “As will be seen from FIG. 1, the V-shaped profile ledge members 1 and 2 are arranged mutually offset with respect to one another in two rows. The profile ledge members 2 of the second row, with respect to the flow direction, are provided with guide devices 3 forming channel walls. The spaces 1a between the V-shaped profile ledge members 1 of the first row are situated opposite the profile ledge members 2 of the second row. The flow directions are indicated by the unmarked arrows”).
It would have been obvious to one skilled in the art at the time of the invention to include the misaligned baffle apertures by simple substitution of one known element for another to obtain predictable results as taught by Sommer into the teachings of Van Niekerk in view of Sas and Dudash because it does no more than yield predictable results of providing a means to ensure that particulates do not pass by the baffle plate arrangement, since it has been held that the combination of familiar elements according .

Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Enzenroth et al. (Published U.S. Patent Application No. 20050170767) and Dudash et al. (U.S. Patent No. 7503951).
Regarding claim 5, Van Niekerk (Fig. 10) teaches an evacuation system (separation apparatus 300) comprising: 
a hood (hood 344) configured to be coupled to an air conduit (see Fig. 10), wherein the hood is positioned at a respective metal working application, each hood comprising a structure[, wherein the structure] comprises an opening defined by a first diameter (outer wall 312 typically has a diameter "D.sub.2"), the opening corresponding to a first sharp turn through which suctioned air flows defining a circuitous path (see sharp turn in airflow at circumferentially extending air inlet 318 provided between the upper end of the outer wall 312 and the flange 306) for the components (including air, fumes, or smoke) that, in operation, allows airborne components from the metal working applications to pass through each hood to [the] common air conduit (see arrows showing airflow in Fig. 10) and causes particulate matter from the metal working applications to cool (due to the path, as per the Applicant’s admission in Arguments submitted 29 October 2018, see page 4, “the structure of the hood defines the circuitous path for particulate, and the structural features of the circuitous path allow the 
an inlet tube arranged within each hood (cylindrical component 314) and configured to convey air components from the structure to the common air conduit (see arrows showing airflow in Fig. 10), wherein each inlet tube is defined by a second diameter smaller than the first diameter (inner wall 314 typically has a diameter "D.sub.1", relative sizes can clearly be seen in Fig. 10) corresponding to a second sharp turn through which suctioned air flows through the circuitous path (see sharp turn in airflow at bottom of cylindrical component 314), and 
wherein each [structure] comprises one or more baffles, each baffle having a plurality of apertures through which the suctioned air from the metalworking applications is drawn prior to being conveyed through the air conduit (Col. 11 ll. 25-28, “annular apertured support 328, eg a piece of mesh or the like, while a further annular apertured support 330 is located on top of the bed 324 to hold the curled separating media 70 in position”). 
Van Niekerk does not positively state that the fume system is positioned at a metal working application. 
However, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the hood at a metal working application does not differentiate the claimed apparatus from a prior art 
Van Niekerk is silent regarding a plurality of hoods configured to be coupled to an air conduit. 
However, Enzenroth (Fig. 1) teaches a fume evacuation system (Abstract, “exhaust fan assembly is provided for expelling contaminated air from a building”, building ventilation system 20) comprising: 
a plurality of hoods (one or more fume hoods 22) configured to be coupled to an air conduit (manifold 34), wherein each hood of the plurality of hoods is positioned at a respective metal working application (chamber 28, Paragraph 30, “commercial kitchens, laboratories, manufacturing facilities, or other appropriate locations throughout a building that create noxious or other gasses that are to be vented from the building”). 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the hood of Van Niekerk could be duplicated and coupled to a common air conduit by applying a known technique to a known device ready for improvement to yield predictable results as taught by Enzenroth, because it does no more than yield predictable results of providing a system with multiple workspaces, to accommodate for more workers, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Van Niekerk is silent regarding the one or more baffles being arranged within an interior of the inlet tube. 

It would have been obvious to one skilled in the art at the time of the invention to ensure the one or more baffles are arranged within an interior of the inlet tube by combining prior art elements according to known methods to yield predictable results as taught by Dudash into the teachings of Van Niekerk because it does no more than yield predictable results of providing a single, continuous baffle element, which would be simple to access, clean, and replace, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 6, Van Niekerk in view of Enzenroth and Dudash teaches the system of claim 5, wherein the structure defining the circuitous path comprises an outer shroud (Van Niekerk:  hood 344), an inner deflector (Van Niekerk:  outer wall 312) disposed in the outer shroud (Van Niekerk:  see Fig. 10) and defining the first sharp turn for fumes drawn between the outer shroud and the inner deflector (Van Niekerk:  see 

Regarding claim 7, Van Niekerk in view of Enzenroth and Dudash teaches the system of claim 6, comprising a deflecting structure (Van Niekerk:  bed 324 to hold the curled separating media 70) disposed in the inlet tube (Van Niekerk:  cylindrical component 314; Dudash:  shows location of baffles and filters in the inlet tube structure) that allows passage of the airborne components but that interferes with passage of particulate matter (Van Niekerk:  Col. 11 ll. 25-28, “annular apertured support 328, eg a piece of mesh or the like, while a further annular apertured support 330 is located on top of the bed 324 to hold the curled separating media 70 in position”).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Enzenroth et al. (Published U.S. Patent Application No. 20050170767) and Dudash et al. (U.S. Patent No. 7503951) as applied to claim 5 above, and further in view of Wonsetler (U.S. Patent No. 5511764).
Regarding claim 8, Van Niekerk in view of Enzenroth and Dudash teaches the system of claim 5. 
Van Niekerk in view of Enzenroth and Dudash are silent regarding the baffles include a plate-like structure with a plurality of apertures through which the components may pass.

It would have been obvious to one skilled in the art at the time of the invention to ensure that each baffle has a plate-like structure by simple substitution of one known element for another to obtain predictable results as taught by Wonsetler into the teachings of Van Niekerk in view of Enzenroth and Dudash because it does no more than yield predictable results of ensure that the baffle is capable of withstanding any force applied by the combination of the exiting air and any particulate striking its surface, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/            Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762